DETAILED ACTION
In Applicant’s Response filed 4/13/22, Applicant amended claim 71; submitted a replacement abstract; and amended the abstract. In the Supplemental Response filed 4/28/22, claim 71 has been amended; a replacement abstract has been filed; and the specification has been amended. Claims 1-48 have been cancelled. Currently, claims 49-96 are pending (claims 49-70 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment filed 4/28/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The limitations reciting that connecting points “do not contact each other” (specification para [0038]); 
The limitation reciting formation of “an opening whose size is much larger than the diameter of each granule 40” (para [0038]); and 
The limitation which recites that granules 40 are fluently movable “in the first and second axes D1 and D2” (para [0038]).
Applicant is required to cancel the new matter in the reply to this Office Action.
The abstract of the disclosure is objected to because as follows: the following revisions should be made for improved clarity and readability:
A vacuum-molded and reusable limb protecting pad includes an airtight bag body, wherein the locating components are spaced from each other to divide a containing space in the bag body into a plurality of locating spaces, which are distinct from but in  communication with each other for being filled with granules; an air nozzle, sealed airtightly on the bag body and its  interior provides  an air channel, which is used for communicating between the inside and the outside of the bag body and can be switched into a state of communication or non-communication; a filter screen, arranged at a position corresponding to the air channel, the sieve size of the filter screen being less than the particle sizes of the granules; and at least one tightening component, enabling the limb protecting pad to stably surround and cling to the surface of a limb.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 71-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no support for the limitations in amended claim 71 which recite that the two opposite connecting points “do not contact each other” and that the connecting points on each of the two opposite inner surface “do not contact one another”. The specification, as originally filed, discloses that the connecting points are “separated” from one another, but there is no suggestion that the connecting points “do not contact each other”. Physical separation between two elements does not, alone, automatically imply that the elements are incapable of or prevented from coming into contact with each other such as, i.e. during movement of the device. Therefore, for at least this reason, the new limitations added to claim 71 are not supported by the original disclosure and, thus, constitute new matter. Claims 72-96 each depend directly or indirectly from rejected claim 71 and, thus, have the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 71-73 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404) and further in view of Latimer et al (US 5154185).
With respect to claim 71, Hiebert discloses a vacuum-molded and reusable limb protecting pad (device 110 in figs 9-10; device is configured as a thin flat mat or cushion structure as shown in figs 9-10 and thus is interpreted as being a “pad”; device is designed to position, support, restrain and/or immobilize a portion of a user’s body during medical treatment – col 1 lines 5-9 and thus is interpreted as being capable of use on a portion of a user’s body such as a limb and protects the limb by supporting and immobilizing it which protects the limb from injury that can occur with movement/use of limb; device is vacuum-molded because it is shaped to conform to a portion of a user’s body when air is evacuated with a vacuum – col 6 lines 32-39; a disposable waterproof slipcover is used to protect the device from being soiled during a surgical procedure and the device is cleaned with a germicidal spray when the slipcover is removed after a procedure so the device can be reused many times  – col 1 lines 55-59; col 5 lines 37-49; col 7 lines 66-67) the pad comprising:
an inner bag (inner bag 113) made of breathable material (made of gas permeable Lycra fabric – col 6 lines 16-17; material that is gas permeable is interpreted as being breathable), wherein a peripheral edge of the inner bag is sealed to form a first containing space (walls 113a and 113b are joined together – col 6 lines, forms a containing space between walls 113a and 113b as shown in fig 10), 
a plurality of positioning lines divide the first containing space into locating spaces (space between walls 113a and 113b is divided into four compartments 113f by lines 113e – col 6 lines 24-25) wherein neighboring locating spaces of the locating spaces are distinct from but in communication with one another (compartments 113f are distinct and spaced from one another as shown in fig 10 but air flow is permitted from one compartment to another which thus provides fluid communication between the compartments – col 6 lines 28-31) so that a cross section of the first containing space is always maintained in a predetermined flat narrow shape (area between walls 113a and 113b has a cross section that is a flat, narrow shape as shown in fig 10; bag 112 has a flat shape – col 7 lines 59-61; the shape is predetermined by the dimensions of the walls 113a/113b and the amount of beads 128 provided in each compartment 113f; air can pass from one compartment to another but the beads 128 cannot – col 6 lines 28-31, thus, a large quantity of beads cannot accumulate at one area to cause the inner bag 113 to increase in thickness at that location and thus the flat/narrow cross sectional shape is maintained);
a plurality of granules (beads 128; figs 9-10; col 6 lines 26-28) filled into the inner bag and being movable (col 6 lines 26-28; the beads are interpreted as being movable because the beads can interengage or consolidate upon evacuation of air and be loosened when air is re-introduced as described in col 2 lines 10-13; col 6 lines 35-39; col 7 lines 46-47, 52-54, 59-60); 
an outer bag (exterior bag 112) made of an impermeable material (fabricated using flexible, air-impermeable material – col 6 lines 3-5), wherein a peripheral edge of the outer bag is airtight sealed (walls 114 and 116 are radio frequency welded together along top/bottom edges 118 and 120 and along the side edges 122 – col 6 lines 5-8; RF welding induces heating and melting to bond materials and thus is interpreted as forming an airtight seal at bonded areas) to form a second containing space to accommodate the inner bag (exterior walls 114 and 116 of exterior bag 112 function as a protective shell 117 for inner bag 113 that is contained within exterior bag 112 as shown in fig 10; col 6 lines 16-19), an outer surface of the outer bag is provided with an opening aligned and in communication with the second containing space (exterior wall 116 is provided with a valve 130 for evacuating air from bag 112 – col 6 lines 32-35; the surface of wall 116 that faces outwardly towards valve 130 as shown in fig 10 is interpreted as being on the outer surface of bag 112 - this surface is interpreted as having an opening therethrough for valve 130 to be provided and the opening is interpreted as communicating with the space at the interior of bag 112 in order to evacuate air from the bag); 
an air nozzle (valve 130 for evacuating air from bag 112 using a vacuum pump – col 6 lines 32-39; fig 10; interpreted as having the same structure and configuration as valve 30 of device 10 – col 6 lines 32-33) airtight sealed on the outer bag (provided in wall 116 of exterior bag 112 as shown in fig 10; col 6 lines 32-33; interpreted as being “airtight sealed” on wall 116 in order to be capable of evacuating air with a vacuum pump through the valve as described in col 6 lines 34-39; interpreted as having the same configuration as valve 30 which includes a tube 40 which is RF welded to wall 16 for strength and “airtightness” – col 4 lines 16-23) in a position corresponding to the opening (valve 130 is interpreted as being provided through an opening in wall 116 and thus is at a position that corresponds to the opening) and provided with an air channel through which an air extractor is able to pump air out of the first and second containing spaces (the valve 130 is interpreted as having the same structure/configuration as valve 30 which includes a tube 40 which is interpreted as defining an air channel therein to permit air passage for evacuation of the air with a vacuum pump – col 4 lines 20-27, col 6 lines 32-35; the vacuum pump attached to valve 130 evacuates air from bag 112 and inner bag 113 to cause congregation of beads 128 into a tight configuration – col 6 lines 32-39); and
at least one tightening component (Velcro straps 160; col 6 lines 50-62).
Hiebert does not, however, explicitly disclose that the at least one tightening component enables the limb protecting pad to be wrapped around and abutted against a surface of a limb, so as to adjust tightness of the limb protecting pad around the limb. The straps 160 of Hiebert, however, are interpreted as being capable of performing this function. It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. Although the Velcro straps 160 in Hiebert are disclosed as being used to hold the device 110 on an operating table 166 (col 6 line 66 – col 7 line 12), the straps 160 have an elongated structure as shown in figures 9-10 which is interpreted as being of sufficient length to wrap around the bag 112 when the bag is wrapped around and abutted against a limb. Additionally, the straps 160 include D-rings 170 and Velcro fastening means 168,172 which permit adjustable fastening and are interpreted as therefore being capable of use to adjust the tightness of bag 112 against and/or around a user’s limb. Thus, the straps 160 on the device 110 of Hiebert are interpreted as being capable of enabling the limb protecting pad to be wrapped around and abutted against a surface of a limb, so as to adjust tightness of the limb protecting pad around the limb.
Hiebert also does not explicitly disclose that the plurality of positioning lines each have two opposite ends connected to two inner surfaces of the inner bag to form two opposite connecting points on the two opposite inner surfaces of the inner bag and having a length between the two opposite connecting points wherein the two opposite connecting points of each of the plurality of positioning lines do not contact each other, the connecting points on each of the two opposite inner surface of the inner bag in either of a first axis and a second axis perpendicular to the first axis do not contact one another.
Sakita, however, teaches an analogous device comprising a bag 1 containing beads 2 (fig 1, 2, 2a) wherein the bag 1 has a plurality of positioning lines (partitions 4) each having two opposite ends connected to two inner surfaces of the inner bag to form two opposite connecting points on the two opposite inner surfaces of the inner bag (as shown in figures 2 and 2a, each partition 4 has a first end connected to the inner surface of the upper wall of the bag 1 defining a first connecting point and a second end, that is opposite the first end, and is connected to the inner surface of the lower wall of bag 1 to define a second connecting point such that the partition 4 extends between the inner surfaces of the upper and lower walls forming the bag 1) wherein the positioning lines each have a length between the two connecting points (the length of each partition 4 is defined as the dimension between the first end that is attached to the inner surface of the upper wall of bag 1 and the second end that is attached to the inner surface of the lower wall of bag 1) and wherein the positioning lines divide the containing space into a plurality of containing spaces (the interior of the bag is divided into three compartments by the two partitions 4 – col 2 lines 45-48) and are configured to maintain the beads more or less evenly distributed throughout the bag (col 2 lines 55-56). Sakita also teaches that the two opposite connecting points of each of the plurality of positioning lines (first/second connecting points at opposing ends of each partition 4 in figs 2, 2a) do not contact each other (as shown in figs 2, 2a, the connection points at the opposing ends of each partition 4 are separated from one another by the length of the partition 4), the connecting points on each of the two opposite inner surface of the inner bag in either of a first axis and a second axis perpendicular to the first axis do not contact one another (as shown in the annotated fig 2 below, one connection point is provided along a first axis running in the vertical direction while the connection point on the opposite inner surface is provided on a second axis running in the horizontal direction, perpendicular to the first axis and, wherein, the two connection points do not touch since they are separated from one another by the length of partition 4). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the positioning lines formed as lines 113e on the inner bag 113 in Hiebert for positioning lines that each have two opposite ends connected to two inner surfaces of the inner bag to form two opposite connecting points on the two opposite inner surfaces of the inner bag and having a length between the two opposite connecting points wherein the two opposite connecting points of each of the plurality of positioning lines do not contact each other, the connecting points on each of the two opposite inner surface of the inner bag in either of a first axis and a second axis perpendicular to the first axis do not contact one another, as taught in Sakita, in order to assist with maintaining an even distribution of the beads throughout the bag.  
ANNOTATED FIG 2 of Sakita US 3762404

    PNG
    media_image1.png
    412
    574
    media_image1.png
    Greyscale

Hiebert in view of Sakita does not, however, disclose that the plurality of granules are movable among the plurality of locating spaces of the inner bag without moving out of the inner bag, wherein a diameter of each of the plurality of granules is shorter than a distance between the two opposite connecting points of each of the plurality of positioning lines in a third axis perpendicular to the first and second axes, is shorter than a distance between every adjacent two of the connecting points formed on each of the two opposite inner surfaces of the inner bag in either of the first and second axes, is smaller than a size of an opening that the two adjacent positioning lines of each of the locating spaces in the first axis and the upper and lower layers of the inner bag together form, and is smaller than a size of another opening that the two adjacent positioning lines of each of the locating spaces in the second axis and the upper and lower layers of the inner bag together form.
Latimer, however, teaches an analogous air evacuable support (support 10; fig 3) which includes a plurality of positioning lines (baffles 52; fig 3) which are control means to regulate migration/movement of beads 42 (col 5 lines 38-48) each having a length and two opposite ends connected to two opposite inner surfaces of the bag (as shown in fig 3) wherein the positioning lines (baffles 52) divide the space into locating spaces (interior is divided into separated regions 56 as shown in fig 3), wherein neighboring locating spaces are distinct from but in communication with one another (the plurality of baffles 52 include apertures 54 that are dimensioned to pass the beads 42 - col 5 lines 38-48; thus, the apertures 54 permit communication between neighboring/adjacent regions 56); and a plurality of granules (beads 42) filled into the interior (as shown in fig 3) and being movable among the locating spaces without moving out of the inner bag (apertures 54 are dimensioned to pass the beads 42 - col 5 lines 38-48; thus, the beads 42 are capable of moving between adjacent regions 56 through the apertures 54 in the baffles 52; movement of the beads 42 from one region 56 to another via passage through apertures 54 in the baffles 52 does not involve or require the beads 42 to move outside of the interior of support 10) wherein a diameter of each of the plurality of granules is shorter than a distance between the two opposite connecting points of each of the plurality of positioning lines in a third axis perpendicular to the first and second axes (the diameter of the beads 42 is interpreted as being shorter than the length of the baffles 52 since multiple beads 42 are illustrated as being provided along the length of each baffle 52 between the opposing connecting points at the end of each baffle as shown in fig 3), is shorter than a distance between every adjacent two of the connecting points formed on each of the two opposite inner surfaces of the inner bag in either of the first and second axes (as shown in fig 3, multiple beads 42 are shown being provided along the opposing inner surfaces of the bag in both the horizontal and vertical directions – thus, each of the beads is interpreted as having a diameter which is shorter than the distance between adjacent connecting points), is smaller than a size of an opening that the two adjacent positioning lines of each of the locating spaces in the first axis and the upper and lower layers of the inner bag together form and is smaller than a size of another opening that the two adjacent positioning lines of each of the locating spaces in the second axis and the upper and lower layers of the inner bag together form (apertures 54 are dimensioned to pass the beads 42 – thus, the beads 42 inherently must have a diameter that is smaller than the size of each of the apertures 54 in order to be capable of passing through the apertures – see col 5 lines 38-48). Latimer also teaches that isolating beads using partitions to form separate compartments is not satisfactory to conform to the unique skeletal structure of each individual and that some degree of bead migration out of compartments is necessary for improved conformability and to provide proper support (col 1 line 62-col 2 line 4). Additionally, Latimer teaches that the rate of flow of the beads through the baffles is slowed to provide ample time for the beads to be sculpted or packed around the person conformably to his/her body contour and for the casing to be evacuated (col 6 lines 3-12).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added apertures that are configured like the apertures 54 in the baffles 52 of Latimer to each locating component in the device of Hiebert in view of Sakita and, additionally, modified the size of the granules of the device of Hiebert in view of Sakita so that a diameter of each of the plurality of granules is shorter than a distance between the two opposite connecting points of each of the plurality of positioning lines in a third axis perpendicular to the first and second axes, is shorter than a distance between every adjacent two of the connecting points formed on each of the two opposite inner surfaces of the inner bag in either of the first and second axes, is smaller than a size of an opening that the two adjacent positioning lines of each of the locating spaces in the first axis and the upper and lower layers of the inner bag together form, and is smaller than a size of another opening that the two adjacent positioning lines of each of the locating spaces in the second axis and the upper and lower layers of the inner bag together form, as in Latimer, in order to permit movement of the granules among the locating spaces as in Latimer to improve conformability to body contours during sculpting/molding (Latimer col 1 line 62- col 2 line 4) while also regulating migration/movement to provide ample time for the granules to be sculpted or packed around the person conformably to his/her body contour and then be evacuated (Latimer col 6 lines 3-12).
With respect to claim 72, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses that the breathable material is a breathable fabric (gas permeable Lycra – col 6 lines 16-17; Lycra is fabric, and material that is gas permeable is interpreted as being breathable).
With respect to claim 73, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses that the impermeable material is an air impermeable plasticized film because device 110 is fabricated using the same flexible, air impermeable material as the first embodiment device 10 (col 6 lines 2-5) which is a polyvinyl waterbed film (col 3 lines 4-17) (polyvinyl is interpreted as being a “plastic” and thus the flexible, air impermeable polyvinyl film is interpreted as being an “air impermeable plasticized film”). 

Claims 74-82 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404) and Latimer et al (US 5154185) and further in view of Rose (US 3745998).
With respect to claim 74, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) but Hiebert does not disclose that the granules are porous granules.
	Rose, however, teaches an analogous vacuum formed support article comprising envelopes enclosing expanded polymer foam beads of selected low density (foam is interpreted as being a porous material) which “cooperate with each other to provide more effective immobilization action than solid granules of plastic or other materials because of their compressibility and surface deformation under atmospheric compressive loads in the evacuated and rigidified condition” (col 2 lines 43-55). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the beads of Hiebert in view of Sakita and further in view of Latimer for expanded polymer foam beads as taught by Rose in order to provide more effective immobilization action than solid granules of plastic or other materials because of their compressibility and surface deformation under atmospheric compressive loads in the evacuated and rigidified condition (Rose - col 2 lines 43-55).
With respect to claim 75, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses that the air nozzle is a one-way reverse stop valve (valve 130 is a “Colder Products Company valve” – col 6 lines 33-34; interpreted as being the same as valve 30 of the first embodiment, made by the same company – col 4 lines 10-15; the valve automatically closes after air is withdrawn from the device and the female portion 34 is removed which thereby prevents air passage in the reverse direction –  col 4 lines 23-34; thus the valve is interpreted as having a one-way, reverse stop configuration), wherein when the extractor pumps air out of the first and second containing spaces via the air channel (air is withdrawn with a vacuum via passage through a tube 40 which is welded to the wall of the bag – col 4 lines 20-30; fig 7), the one-way reverse stop valve will make the air channel open in one direction (female portion 34 is releasably placed over male portion 32 to open valve 30 and permit ingress or egress of air –col 4 lines 23-25, but when a vacuum source is applied, air will be evacuated and thus will pass through tube 40 only in one direction to withdraw the air from the interior of the bag – col 4 lines 25-27), and when a pressure outside the outer bag is equal to or greater than a pressure within the first and second containing spaces, (when air is evacuated from the interior of the bags 112/113 to cause packing/congregating of the beads, the pressure outside the bag will be greater than the pressure within the bags in order to maintain the compressed/evacuated configuration) the one-way reverse stop valve will seal the air channel in an airtight manner (the valve automatically closes after air is withdrawn from the device and the female portion 34 is removed – col 4 lines 23-34; air cannot enter through the valve in the reverse direction from the outside environment through the valve and into the bag which would cause loosening of the beads, without replacing the female portion 34 over the male portion 32 or opening the valve by pressing on the valve stem – col 4 lines 30-43; thus, closure of the valve is interpreted as sealing the air channel through tube 40 in an airtight manner). 
With respect to claim 76, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses that the air nozzle is an air valve (valve 130; the valve is a “Colder Products Company valve” – col 6 lines 33-34 which is interpreted as being the same as valve 30 of the first embodiment, made by the same company – col 4 lines 10-15) which is capable of being opened or closed to open or close the air channel (female portion 34 is releasably placed over male portion 32 to open valve 30 and permit ingress or egress of air which thereby is interpreted as opening the air channel through tube 40 so air can pass therethrough –col 4 lines 23-25; the valve automatically closes after air is withdrawn from the device and the female portion 34 is removed – col 4 lines 23-34; air cannot enter through the valve in the reverse direction from the outside environment through the valve and into the bag which would cause loosening of the beads without replacing the female portion 34 over the male portion 32 or opening the valve by pressing on the valve stem – col 4 lines 30-43; thus, closure of the valve is interpreted as also closing the air channel through tube 40).
With respect to claim 77, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and further in view of Latimer so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
With respect to claim 78, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 72) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and further in view of Latimer so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
With respect to claim 79, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 73) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and further in view of Latimer so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
With respect to claim 80, Hiebert in view of Sakita and Latimer further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and Latimer and further in view of Rose so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
With respect to claim 81, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 75) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and Latimer and further in view of Rose so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
With respect to claim 82, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 76) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the outer bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita and Latimer and further in view of Rose so that the straps are attached to the periphery of the outer bag as in Rose since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 

Claims 83-85 and 90-92 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404) and Latimer et al (US 5154185) and further in view of Short et al (US 2008/0085218).
With respect to claim 83, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the outer bag (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58).
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 84, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 72) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the outer bag (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58).
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 85, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 73) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the outer bag (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58).
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 90, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 71) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must be configured so that the valve 130 is exposed outside the slipcover 76 in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58). Additionally, the slipcover 76 is interpreted as being configured to cover all other exterior surfaces of bag 112 in order to protect the device from being soiled so that it can be re-used many times as described in column 1, lines 55-59.
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 91, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 72) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must be configured so that the valve 130 is exposed outside the slipcover 76 in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58). Additionally, the slipcover 76 is interpreted as being configured to cover all other exterior surfaces of bag 112 in order to protect the device from being soiled so that it can be re-used many times as described in column 1, lines 55-59.
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 92, Hiebert in view of Sakita and further in view of Latimer discloses the device substantially as claimed (see rejection of claim 73) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must be configured so that the valve 130 is exposed outside the slipcover 76 in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58). Additionally, the slipcover 76 is interpreted as being configured to cover all other exterior surfaces of bag 112 in order to protect the device from being soiled so that it can be re-used many times as described in column 1, lines 55-59.
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and further in view of Latimer in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.

Claims 86-88 and 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404), Latimer et al (US 5154185) and Rose (US 3745998) and further in view of Short et al (US 2008/0085218).
With respect to claim 86, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the outer bag (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58).
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 87, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 75) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the outer bag (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58).
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 88, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 76) and Hiebert also discloses a decorative bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; slipcover 76 is interpreted as being a “decorative” bag because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive) made of a material (finished polyester and polyethylene film laminate  – col 5 lines 61-62) and formed with a storage space (pockets 86), the storage space is used to accommodate the outer bag (the sides of the bag 112 are inserted into the pockets 86 of disposable slipcover 76 – col 7 lines 16-18).
Hiebert does not, however, explicitly disclose that the outer surface of the decorative bag is provided with an exposed hole at a position corresponding to the air nozzle, so that the air nozzle is exposed outside the decorative bag through the exposed hole. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must include an opening or hole at a position corresponding to the valve 130, so that the valve is exposed outside the slipcover 76 through the exposed hole in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58).
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 93, Hiebert in view of Sakita and Latimer further in view of Rose discloses the device substantially as claimed (see rejection of claim 74) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must be configured so that the valve 130 is exposed outside the slipcover 76 in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58). Additionally, the slipcover 76 is interpreted as being configured to cover all other exterior surfaces of bag 112 in order to protect the device from being soiled so that it can be re-used many times as described in column 1, lines 55-59.
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 94, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 75) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must be configured so that the valve 130 is exposed outside the slipcover 76 in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58). Additionally, the slipcover 76 is interpreted as being configured to cover all other exterior surfaces of bag 112 in order to protect the device from being soiled so that it can be re-used many times as described in column 1, lines 55-59.
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.
With respect to claim 95, Hiebert in view of Sakita and Latimer and further in view of Rose discloses the device substantially as claimed (see rejection of claim 76) and Hiebert also discloses a decorative coating made of material coated on the outer surface of the outer bag (disposable, waterproof slipcover 76; fig 8; col 5 lines 37-49; col 6 lines 62-64; col 7 lines 16-18; made of “material” - finished polyester and polyethylene film laminate  – col 5 lines 61-62; a “coating” is interpreted as being a thin layer or cover of an article – the slipcover 76 covers the outer surfaces of exterior bag 112 when the bag is inserted into the pockets 86 of disposable slipcover 76 as described in col 7 lines 16-18 and thus is interpreted as being a “coating” that is “coated” on the outer surface of outer bag 112; slipcover 76 is interpreted as being a “decorative” coating because it covers the outer surfaces of bag 112 when it is inserted into pockets 86 thereby hiding the bag 112 from view which is interpreted as making the device look more attractive). 
Hiebert does not, however, explicitly disclose that only the air nozzle is exposed outside the decorative coating. Hiebert does, however, teach that the slipcover is provided to cover and protect the device from being soiled to allow the device to be re-used many times (col 1 lines 55-59) wherein in use, the sides of bag 112 are inserted into the pockets 86 of the slipcover 76 prior to placing a part of the user’s body in contact with the device (col 7 lines 14-22). Hiebert also illustrates in figures 9-10 that the valve 130 is located on one of the sides of bag 112 and protrudes outwardly from the wall 116 of the bag. Thus, when the sides of bag 112 are inserted into the pockets 86 of slipcover 76, the area where valve 130 is attached to wall 116 of bag 112 will be placed into one of the pockets 86 of slipcover 76. Valve 130 cannot be covered by the slipcover 76 or contained within the pocket 86 of slipcover 76 because a vacuum pump must be connected to valve 130 in order to evacuate air from the bag 112 (col 7 lines 47-52) which occurs after the device is inserted into slipcover 76 and placed in contact with the patient’s body (col 7 lines 13-58). Thus, although not explicitly disclosed by Hiebert, the slipcover 76 inherently must be configured so that the valve 130 is exposed outside the slipcover 76 in order for the device to be used as intended by connecting the valve 130 to a vacuum source to evacuate air from the interior of bag 112 after the bag has been inserted into slipcover 76 and placed in contact with a user’s body (col 7 lines 13-58). Additionally, the slipcover 76 is interpreted as being configured to cover all other exterior surfaces of bag 112 in order to protect the device from being soiled so that it can be re-used many times as described in column 1, lines 55-59.
Hiebert also does not disclose that the material of the slipcover is “breathable”.
	Short et al teaches use of a polyester and polyethylene film laminate as a covering material wherein the material is moisture-proof and gas-permeable (para [0031]; gas permeable materials are interpreted as being air permeable and thus “breathable”). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyester and polyethylene film laminate that is moisture-proof and breathable as taught by Short for the polyester and polyethylene film laminate material in the device of Hiebert in view of Sakita and Latimer and further in view of Rose in order to not only protect the device from liquids and moisture but, also, permit air passage through the material so as to not obstruct air circulation to a user’s body that is in contact with the device.

Claims 89 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Hiebert (US 5906205) in view of Sakita (US 3762404), Latimer et al (US 5154185) and Short et al (US 2008/0085218) and further in view of Rose (US 3745998).
With respect to claim 89, Hiebert in view of Sakita and Latimer and further in view of Short discloses the device substantially as claimed (see rejection of claim 83) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the decorative bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita, Latimer, and Short so that the straps are attached to the slipcover which forms the outermost surface of the device during use in order to provide direct access to the straps during a procedure when the bag 112 is inserted into the slipcover 76. Additionally, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to move the straps so that they are attached at a peripheral edge, as in Rose, since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 
With respect to claim 96, Hiebert in view of Sakita and Latimer and further in view of Short discloses the device substantially as claimed (see rejection of claim 90) and Hiebert also discloses that the at least one tightening component is a strapping band (Velcro straps 160; col 6 lines 50-62; figs 9-10) but Hiebert does not disclose that the component has one end connected to a periphery of the decorative bag.
Rose, however, teaches an analogous vacuum formed support article which includes at least one tightening component that is a strapping band (straps 39; figs 1-2) and has one end connected to a periphery of the outer bag (as shown in fig 2 strap 39 is attached at a peripheral edge of envelope 36). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have moved the straps 160 of Hiebert in view of Sakita, Latimer, and Short so that the straps are attached to the slipcover which forms the outermost surface of the device during use in order to provide direct access to the straps during a procedure when the bag 112 is inserted into the slipcover 76. Additionally, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to move the straps so that they are attached at a peripheral edge, as in Rose, since such a modification requires rearranging parts of the invention which involves only routine skill in the art. 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 4/28/22 have been fully considered as follows:
	Regarding the specification, The amendments filed 4/28/22 have been entered and fully considered. New objections have been made as noted above as necessitated by Applicant’s amendments to the abstract.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. 
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 17-26 of the Response have been fully considered but are not persuasive. 
	Specifically, the Office has noted Applicant’s arguments on pages 17-19 of the Response that the prior art of record fails to disclose the new limitations added to claim 71, but the Office respectfully disagrees at least for the reasons provided in the arguments below and because such features are disclosed and/or suggested by the prior art of record as discussed in the rejection of claim 71 provided above.
	The Office has also noted Applicant’s arguments on page 20 that the claimed invention differs from the prior art device of Hiebert because in Hiebert, the independent walls 113a and 113b of the inner bag 113 are joined together to form a respective extending line 113e which requires the extending lines 113e to be arranged parallel to a single axis in order to fill the beads 128 into the inner bag 113 – thus, the extending lines 113e cannot be arranged in both of the axes vertical to each other or it will be impossible to fill the beads 128 into the inner bag 113. The Office is not persuaded by this argument, however one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Office has also noted Applicant’s arguments on page 21 that the claimed invention differs from the device of Sakita because “the partitions 4 of Sakita can only be arranged parallel to a single axis (as the same as the first axis D1 or the second axis D2 as shown in Fig. 3 of the present invention), but not in two mutually perpendicular axes (as the same as the first axis D1 and the second axis D2 shown in FIG. 3 of the invention), otherwise it would be impossible to fill the beads 128 into the bag 1”. The Office is not persuaded by these arguments, however, because there are no limitations in the claims which require that the positioning lines (equivalent to the partitions 4 in Sakita) be arranged in two mutually perpendicular axes. Instead, the claims require that “the connecting points” be provided “in either of a first axis and a second axis perpendicular to the first axis…” but do not recite a specific configuration for the positioning lines which extend between the connecting points. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Office has also noted Applicant’s arguments on pages 22-23 that the claimed invention differs from the prior art device of Latimer because the baffles 52 of Latimer can only be arranged parallel to a single axis, otherwise it would be impossible to fill the beads 42 into the bag 12. As with Applicant’s arguments against the Sakita reference, the Office is not persuaded by these arguments because there are no limitations in the claims which require that the positioning lines (equivalent to the baffles 52 in Latimer) be arranged in two mutually perpendicular axes. Instead, the claims require that “the connecting points” be provided “in either of a first axis and a second axis perpendicular to the first axis…” but do not recite a specific configuration for the positioning lines which extend between the connecting points. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Office has also noted Applicant’s arguments on pages 23-25 that the claimed invention differs from the prior art of record because Latimer “discloses in FIG. 4 that the size of the aperture 54 is slightly smaller than the diameter of the bead 42” and that the beads cannot move through the apertures by gravity as in the claimed invention but, instead, require manually squeezing of the bag to show bead migration. The Office is not persuaded by these arguments, however, because figure 4 shows a bead 42 off-center from an aperture but does not show the bead entirely within the aperture or, show that the bead is incapable of fitting into the aperture. Additionally, there is no indication in the disclosure of Latimer that the figures are drawn to scale – thus, the sizing of elements shown in the figures cannot be relied upon, especially when the written disclosure provides a teaching that is contradictory as in the present case (i.e. Latimer explicitly teaches in col 5 lines 38-48 that the apertures 54 are dimensioned to pass the beads 42 which therefore indicates that they are smaller than the apertures, not larger). Additionally, there are no limitations in the claims which require that the beads are dispersed by gravity or which prohibit or prevent use of manual force to move the beads through the apertures. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Office has also noted Applicant’s arguments on pages 23-25 that the claimed invention differs from the prior art because Latimer cannot be cut without needing to redesign the configuration of the baffles. The Office is not persuaded by these arguments, however, because there is no requirement in the claims for the device to be configured such that a semi-finished product is configured to be cut to a required shape/size without needing redesign. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Therefore, for at least the reasons provided above, the Office maintains that the prior art of record reads on the claims substantially as recited in the present application.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
CN201061575Y, CN101229085A, US5718669, US7309321, US7273462, US4657003, US2008/0269653, US2011/0191960, US5891069, US8555890, US6890292, US2003/0139694, US6318372, US4848364, US8082924, US6251065, US8387789, US20150148723.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786